Title: To Benjamin Franklin from the Comtesse de Golowkin, [c. 8 August 1781]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


[c. August 8, 1781]
Je vous souhaite le bon jour, mon cher Papa, et vous embrasse tendrement, me voilà dans de nouvelles inquiètudes, on parle d’un combat entre Mr. de Rochambeau, et le General Clinton, d’autres disent Lincoln; c’est-il vrai, mon bon Papa? Je ne veux croire que vous— Si je n’ètois obligeè d’aller à Paris, j’aurai ètè vous dire un petit bon jour; quand voulès vous me permettre de vous porter ma lettre? Je vous tourmente bien, mais je vous aime beaucoup, aimès moi aussi un peu—
Ce. G.
 
Addressed: A Monsieur / Monsieur Francklin / à Paris
